oC Oo ND A FP WY LN

NO iw) No No No No NO bo No — — Se ‘nt bet im - — —
oO ~~] ON —n Ww NO — S ‘© Coo ~ nN in ea Qo No — CS

—_—

23: EMTL Document 1 Filed 04/19/19 Page 1 of 1
Ne

       

ELIZABETH A. STRANGE
First Assistant United States Attorney
District of Arizona

KRISTEN BROOK

Assistant U.S. Attorney

Arizona State Bar No. 023121
Two Renaissance Square

40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004
Telephone: 602-514-7500
Email: kristen. brook@usdoj .ZOV
Attorneys for Plainti

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America,

Plaintiff, Magistrate No. _\ V- ALG M3
VS.
MOTION TO SEAL COMPLAINT
_ Mohamed Abukar Aden, (Filed Under Seal)

Defendant.

 

 

The United States of America, by and through undersigned counsel, moves this
Court for an Order sealing the Complaint and this Motion and Order filed in this matter on
the grounds that disclosure would not be in the best interest of justice. The Complaint
contains information that could compromise the safety of a Confidential Source and FBI

agents, in addition disclosure of this information to the public would jeopardize an on-

- going investigation.

It is not expected that excludable delay under 18 U.S.C. § 3161(h) will occur as a

result of this motion or an order based thereon.

Respectfully submitted this 19th day of April, 2019.

ELIZABETH A. STRANGE
First Assigtant United States Attorney
Distyfct of Ari

     

 

Assistant U.S. Attorney

 

 
